Citation Nr: 0905022	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York, which denied service connection for bipolar 
disorder and depression.

During the course of this appeal, and specifically by a June 
2008 rating decision, the RO granted service connection for 
bipolar disorder.

This appeal was previously before the Board in December 2006, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The record reflects that the Veteran was previously 
represented by Disabled American Veterans (DAV), as reflected 
in a March 2003 VA Form 21-22.  In April 2007, a private 
attorney submitted a letter indicating that he had "filed an 
appearance" in the Veteran's case in March 2007, and 
enclosing a release form signed by himself and the Veteran.  
However, the March 2007 document is not of record, and 
neither the April 2007 letter nor the attached release form 
is sufficient to establish the private attorney as the 
Veteran's new POA.  See 38 C.F.R. § 20.605.  By a December 
2008 letter, VA notified the Veteran that clarification was 
necessary regarding his wishes for representation.  The 
letter further informed the Veteran that if a response was 
not received within 30 days of the date of the letter, VA 
would assume it was his wish to represent himself and would 
resume review of his appeal.  The Veteran did not respond to 
that letter.  Accordingly, pursuant to the December 2008 
letter, the Board will proceed to adjudicate the decision on 
appeal.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the Veteran has a current diagnosis of depression which is 
related to service.


CONCLUSION OF LAW

The criteria for service connection for depression are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws and Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Analysis

The Veteran's service treatment records show that he was 
evaluated by the psychiatric department in April 1990.  At 
that time, he reported having feelings of "why me" and 
finding himself withdrawing from friends on the ship.  He 
reported that he was snapping at people and that he was 
having a difficult time sleeping.  He reported having a poor 
appetite and feeling tension.  Objective findings revealed 
that his mood ranged from anger to dysphoria.  The impression 
was an adjustment disorder.  

Post-service medical records reflect a history of treatment 
for depressive symptoms, and a diagnosis of depression and 
bipolar disorder (manic depression).

In May 2008, in accordance with the December 2008 Board 
Remand, the Veteran underwent a pertinent VA examination.  
The case file was reviewed in conjunction with that 
examination.  The examiner noted depressed mood and social 
withdrawal as among the Veteran's current signs and symptoms.  
The diagnosis was bipolar disorder, and the examiner noted 
that "this disorder results in deficiencies in work, family 
relations, judgment, thinking, and mood."  With respect to a 
relationship between the Veteran's active military duty and 
his bipolar disorder, the examiner determined that "the 
symptoms of his current diagnosis are consistent with those 
he endorsed during his military service, and appear to be a 
continuation of those symptoms."  Although the examiner did 
not specifically provide a diagnosis of depression, the 
foregoing findings indicate that depressed mood is a 
component of the Veteran's bipolar disorder, and that this 
symptomatology was manifest during service.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  Here, specifically in view of 
the documented psychiatric symptoms in service, post-service 
diagnosis and treatment of depression, and a specific medical 
determination that the Veteran's current psychiatric 
symptoms, including depressed mood, are a continuation of 
symptoms endorsed during service, the Board finds that the 
evidence is at least in equipoise and, resolving all 
reasonable doubt in favor of the Veteran, service connection 
for depression is warranted.  38 U.S.C.A. §§  1110, 1131, 
5107; 38 C.F.R. §§  3.102, 3.303.


ORDER

Service connection for depression is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


